DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19, 21-29 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended 7/7/2022. Specifically, the prior art fails to teach “A method implemented by an application server of a communication network […] receiving from a server of user profiles of the communication network a notification message relating to restrictions of use of codecs on the communication network, [[the]] permitted coding formats on the communication network at the time a moment of notification being included in the notification message as a first set of coding formats permitted on the communication network, each coding format of the first set being associated with a type of access network and with a type of communication service, said notification message being received subsequent to a subscription of said application server for being notified of restrictions of use of codecs on the communication network; obtaining, in a received message originating from a first terminal registering or being registered to the communication network by way of an access network, a second set of coding formats supported by a first terminal […] in response to the third set of coding formats being empty, unregistering the first terminal” in combination with the other limitations of claim 19.
Examiner cites US 20140328323 A1 teaching a gateway device that uses terminal codecs in signaling as in ¶0012-17 and adjusting codec lists supported across the network. Further, Examiner cites WO 2014166366 who teaches “intersections between the audio and video capability information supported by the cluster terminal and the audio and video capability information supported by the called cluster terminal.” Finally, previously cited Madan et al. (“Madan”) (US 20150046514 A1) teaches ¶0031-33 call manager negotiates common codec i.e. codec from first set of media server corresponding to a codec of a client endpoint in the second set and signals the codec to the network. Examiner notes that none of these references teaches the response to an empty set as claimed and does not teach the coding format sets as claimed including “permitted coding formats on the communication network at the time a moment of notification being included in the notification message as a first set of coding formats permitted on the communication network, each coding format of the first set being associated with a type of access network and with a type of communication service, said notification message being received subsequent to a subscription of said application server for being notified of restrictions of use of codecs on the communication network” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478